VAN DYKE, P. J.
This is an appeal from a judgment entered upon a jury verdict which found appellant guilty of murder in the first degree and fixed the punishment at life imprisonment.
Upon appellant’s request for counsel this court appointed Bichard A. Case, Esquire, of Sacramento, to represent appellant herein. Mr. Case has advised the court that, after a thorough study of the record, it is his considered opinion that no grounds for appeal exist and consequently no brief has been filed herein.
This court has also independently reviewed the record and we have concluded that counsel is correct in stating that no grounds of appeal exist.
*641From the record the following appears: The victim of the homicide was found dead in his room in a small hotel in Sacramento. A towel had been shoved down his throat and his face partially covered by a pillow-case. A corner of a twenty-dollar bill was found on the floor. A picture thereof was run in a local newspaper. The morning following the murder, appellant paid his rent with a torn twenty-dollar bill. His landlady reported the matter to the police and appellant was apprehended and taken into custody. The bill with which appellant paid his rent matched the torn-off corner found in decedent’s room and appellant admitted that he had taken it and other money from the deceased’s wallet. Appellant testified that he had been drinking heavily for some time and entered the hotel to go to the restroom but that he did not remember entering the decedent’s room and suddenly found himself being struck with a cane or a stick. Appellant further testified that he grabbed the deceased who was wielding the cane or stick, shoved him on the bed and put something over his face, whereupon he picked up the money and left. He denied having entered the room intentionally. After his arrest, appellant voluntarily made a statement to a deputy district attorney, wherein he admitted that he entered the deceased’s room with the intent to steal. At the trial appellant testified that he did not remember very well what he told the deputy. The extrajudicial statement, however, was read into evidence without objection, there being no showing that it was anything other than a voluntary statement. The whole of the evidence narrated, including the extrajudicial statement, fully supports the implied finding of the jury that appellant entered deceased’s room with felonious intent and that, while engaged in taking the money of the decedent, he murdered the decedent. The verdict of guilty of murder of the first degree as found by the jury is substantially supported.
The judgment appealed from is affirmed.
Peek, J., and Schottky, J., concurred.